


109 HRES 863 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 863
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2006
			Mr. Cummings (for
			 himself, Mr. Burton of Indiana,
			 Mrs. Christensen,
			 Mr. Wynn, Mr. Clyburn, Mr.
			 Cardin, Ms. Waters,
			 Mr. Meeks of New York,
			 Ms. Kilpatrick of Michigan,
			 Ms. Millender-McDonald,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Lewis of Georgia,
			 Mr. Jefferson,
			 Mr. Towns,
			 Ms. Norton,
			 Mr. Conyers,
			 Mr. Meek of Florida,
			 Mr. Carter, and
			 Mrs. Capps) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that there should be an increased Federal commitment to
		  supporting the development of innovative advanced imaging technologies for
		  prostate cancer detection and treatment.
	
	
		Whereas the annual commemoration of Men’s Health Week
			 during the week preceding Father’s Day gives new reason to consider the
			 critical need to improve detection and treatment of prostate cancer;
		Whereas prostate cancer has reached epidemic proportions
			 and now strikes at least one in six American men, with African-American men
			 having a 60 percent higher incidence rate than Caucasian men and a mortality
			 rate twice as high;
		Whereas each year more than 230,000 American men are newly
			 diagnosed with prostate cancer, more than 1,500,000 men have biopsies, and
			 around 30,000 men fall prey to this potential killer;
		Whereas it is important for men to take advantage of
			 prostate cancer screening exams in order to detect the disease at the earliest
			 opportunity, when it is still curable;
		Whereas a recent study funded by the National Cancer
			 Institute demonstrated that the most common available methods of detecting
			 prostate cancer, the PSA blood test and physical exams, are not
			 foolproof—imaging would be another critical factor in the diagnosis and
			 treatment of prostate cancer;
		Whereas the absence of advanced imaging technologies to
			 detect and treat prostate cancer often can result in unnecessary and costly
			 medical procedures that increase psychological and emotional trauma for
			 American men and their families;
		Whereas, with imaging tools, millions of dollars could be
			 saved in our public and private health care systems through improved detection
			 and treatment;
		Whereas the lack of accurate imaging tools means that
			 biopsies can miss cancer even when multiple samples are taken, and current
			 treatments—either radical surgery or radiation—can leave 50 to 80 percent of
			 men incontinent or impotent or both;
		Whereas advanced imaging technologies could be combined
			 with treatment tools to perform image-guided, minimally invasive and precisely
			 targeted interventions, which will be performed in outpatient clinics with
			 minimal discomfort, complications and costs and which will end the fear, pain,
			 suffering and costs that prostate cancer causes men and their families;
			 and
		Whereas breakthroughs in the diagnosis and treatment of
			 breast cancer resulted from the development of advanced imaging technologies
			 led by the Federal Government: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Congress and the Executive Branch should recognize the
			 successful use of advanced imaging technologies in the fight against breast
			 cancer and provide additional support for the research and development of
			 technologies for prostate cancer detection and treatment comparable to
			 state-of-the-art mammograms.
		
